Citation Nr: 1630691	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-23 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to June 1969.  Among other awards, the Veteran received the Combat Infantryman Badge and Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has since been returned to the RO in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a July 2014 videoconference hearing.  A transcript of this hearing is of record.

In January 2015, the Board dismissed the claim, at the Veteran's request, for entitlement to service connection for a bilateral shin disability; granted the claim for service connection for bilateral hearing loss; and remanded the claim for service connection for a bilateral hip disability for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed bilateral hip osteoarthritis, left hip avascular necrosis, or left hip bursitis, had its onset during active service, manifested within one year of separation of service, or is otherwise etiologically related to his active duty service.  



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by an April 2010 letter.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

In March 2015, the Veteran had submitted a VA Form 21-2142 to obtain records from Havens Medical Group from May 1971 to January 2009.  An April 2015 Report of Contact documents that the facility responded that there were no records found.  

In addition, the Veteran underwent VA examinations in October 2010 and April 2015.  

In July 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature of his treatment for his bilateral hip disability since his in-service injury.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection 

The Veteran contends that his current bilateral hip disability stems from injuries sustained during an in-service helicopter crash.  Alternatively, the Veteran asserts that his duties as a machine gun ammo bearer for four months, where he was required to carry heavy packs, his rifle, his rifle ammunition, a claymore, and two cans, which held 400 rounds of machine gun ammunition, placed increased weight pushing down on him.  At his hearing, the Veteran testified that he had pain in his hips since he left service and he began receiving medical treatment for his hips in 2009.  See July 2014 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Infantryman Direct Fire Crewman.  As previously noted above, he received the Combat Infantryman Badge and Bronze Star Medal.  

Service treatment records (STRs) document that in May 1968, the Veteran received treatment for trauma to his abdomen or pelvis that was sustained when the helicopter he was riding in crashed during an attempt to land.  He complained of suprapubic and left lower quadrant discomfort.  X-rays of his cervical spine, abdomen and pelvis were negative.  During his approximately 57 days in the hospital, the Veteran was also treated for tinea corporis and a urinary tract infection which improved.  When the Veteran was released to duty, he was diagnosed with a contusion of the abdomen and pelvis without artery or nerve involvement.  See May 1968 Clinical Record, May 1968 Clinical Record Cover Sheet, and July 1968 Clinical Record Cover Sheet.

A January 1969 STR reflects that the Veteran sought treatment for low back pain.  The treating physician noted that the Veteran had been in a helicopter crash eight months earlier and had injured his back and pelvis area.  Objective findings showed that the Veteran's back examination was within normal limits and his hip flexion was positive.  

At his May 1969 separation examination, the Veteran had normal lower extremities clinical evaluation results.  In his associated report of medical history, the Veteran reported being in good health and denied having arthritis or rheumatism, and bone, joint, or other deformity.  The examiner wrote that there was "no significant history."

Available private treatment records show that in 2009 the Veteran sought treatment for pains in his shoulders and hips which went away with activity.  The private treating physician noted that it was "obviously arthritic in nature."  No indication that any diagnostic testing was performed to confirm that diagnosis.  See January 2009 private treatment record.  A March 2009 private treatment record documents that the Veteran received treatment for a right swollen lateral malleolus and foot, which the private treating physician noted was "obviously gout."  

In October 2010, the Veteran underwent a VA examination.  The Veteran recounted the circumstances of his in-service helicopter crash and resulting treatment.  Following an objective evaluation, including diagnostic testing, the Veteran was diagnosed with bilateral hips arthralgia, per history, and mild decreased range of motion with normal x-rays.  Upon reviewing the Veteran's medical records, the examiner opined that the Veteran's bilateral hip condition was less likely as not caused by or a result of a pelvic contusion.  Finding a lack of documentation to support a hip condition or diagnosis since his military discharge, the examiner found it was not likely that the Veteran's current hip pain with mild decreased range of motion was due to his military service.  

VA treatment records from January 2011 to March 2015 document that the Veteran continued to seek treatment for his bilateral hip pain, including steroid injections, pain medication, and physical therapy.  An April 2012 VA x-ray report revealed that the Veteran had mild degenerative changes of the right hip and mild to moderate degenerative changes of the left hip.  An April 2013 VA X-ray report revealed that the Veteran had a progressive increase in degenerative changes of the left hip including worsening hip narrowing and increased sclerotic changes of the acetabulum and left femoral head.  A May 2013 VA Orthopedic Surgery Consult noted that the Veteran had no known injury other than he was in a helicopter crash while in the service and his left hip hurt following that.  He was diagnosed with osteoarthritis of the left hip with trochanteric bursitis.  An October 2014 X-ray report revealed that the Veteran had significant interval progression of degenerative joint disease of the left hip with avascular necrosis (AVN) of the femoral head.  

In April 2015, the Veteran was afforded another VA examination.  The examiner summarized the Veteran's relevant history prior to, during, and after service.  Following an objective evaluation, including citation to recent diagnostic testing, the examiner diagnosed the Veteran with bilateral hip osteoarthritis, left hip AVN, and left hip bursitis.  

The examiner, directly addressing each diagnosis, opined that the Veteran's diagnosed bilateral and left hip disabilities were not related to his military service.  Relying on the normal x-ray results in October 2010, more than a year and a half before arthritis was diagnosed in 2012, the examiner concluded that the Veteran's arthritis was silent over the years that the Veteran reported having hip pain.  Not discounting the Veteran's assertions of continuous hip pain since service, the examiner concluded that the Veteran's bilateral hip arthritis was not diagnosable until 2012.  Due to the 43-year gap between the Veteran's diagnosis of arthritis on x-ray and his reported in-service experiences, the examiner determined that it was not medically reasonable to conclude that there was a medical connection between the two.  In addition, the examiner found that the Veteran diagnosis for left hip AVN was a recent onset as it was not present on his 2010 x-ray and did not appear until 2014.  It was not medically reasonable to say his left hip condition laid dormant or had a delayed onset decades later as a result of his service from decades ago.  Finally, the examiner explained that the Veteran's left hip trochanteric bursitis might be the result of gait alteration caused by his arthritis of the hip.  Noting that less significant injuries like tinea and UTI were documented during his 50-day hospital stay during service, the examiner found it unlikely that if his trochanteric bursitis was also present at that time that it would not have been documented.  Therefore, the examiner found no basis to say that the Veteran's left hip trochanteric bursitis was incurred during service.  

The April 2015 VA examiner also found no medical evidence to support that the Veteran's 2009 diagnosis for gout, which affects the joints, had any connection with the Veteran's hip joints.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for a bilateral hip disability.

As an initial matter, the Board finds that the evidence supports the Veteran's account related to injuries sustained following his in-service helicopter crash.  In addition, based on his MOS and his combat awards, the Veteran's account of his in-service duties carrying heavy ammunition also appears to be consistent with the circumstances of his service.  Thus, the Board finds that the Veteran did sustain an in-service injury to his pelvis during service.  

The evidence also shows that the Veteran has current diagnoses for bilateral hip osteoarthritis, left hip AVN, and left hip trochanteric bursitis.  The question remains whether any of the Veteran's current bilateral or left hip disabilities was caused by or the result of his military service.  

The Board finds that the April 2015 VA examiner's opinion is the most probative evidence as it provides a comprehensive rationale based on a consideration of all of the evidence, including the Veteran's in-service and post-service treatment records, his account of his in-service experiences, and current medical literature.  Overall, the examiner found that the Veteran's bilateral hip osteoarthritis was silent until 2012, his left hip AVN had a recent onset (2014), and his left hip trochanteric bursitis was likely a consequence of his bilateral hip osteoarthritis.  Furthermore, the examiner provided a thorough analysis of each of the Veteran's current hip diagnoses and explained how the medical evidence did not support a finding that the Veteran's current hip disabilities were related to his active duty service.  Finally, the Veteran has not offered any contrary medical evidence to dispute this opinion.  
Accordingly, the Board concludes that the Veteran is not entitled to service connection on a direct basis for a bilateral hip disability.  

Additionally, the Board finds that the Veteran is not entitled to service connection on a presumptive basis.  The Veteran has not presented any evidence, lay or medical, that his arthritis manifested within one year of discharge.  Rather, the overwhelming evidence shows that his arthritis was not documented until 2012, more than 30 years after his separation from service.  Indeed, the 2010 x-rays of the Veteran's bilateral hips demonstrate that his arthritis did not manifest until many decades after service.  Furthermore, the record does not include any competent and credible evidence of continuity of symptomatology of bilateral hip symptoms that could be related to his current arthritis diagnosis.  Although the Veteran asserts that he had continuous bilateral hip pain since service, the clinical evidence does not support that those reported symptoms could be linked to his arthritis.  Thus, presumptive service connection for a bilateral hip disability is also not warranted.  

Despite the Veteran's lay assertions that his bilateral hip disability is related to his in-service injuries, to include his pelvic contusion, the Veteran is not competent to provide such a medically complex etiological opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a bilateral hip disability, therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral hip disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


